Citation Nr: 1231375	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right shoulder. 

2.  Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He subsequently had periods of training service in the Alabama National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2009, and August 2011 rating decisions from the above Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2006 rating decision, the RO denied service connection for a back condition.  In the July 2009 rating decision, the RO denied service connection for hypertension.  In the August 2011 rating decision, the RO denied service connection for a right hand disability and for stomach ulcers.  

In August 2010, the Veteran and his spouse testified at a personal hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  The case was then remanded by the Board in June 2011 for additional development and readjudication.

The Board notes that there appears to be some confusion with respect to the issue of entitlement to service connection for high cholesterol / hyperlipidemia), to include as secondary to exposure to herbicides (Agent Orange).  The RO denied this claim in a July 2009 rating decision.  The Veteran appealed to the Board.  In June 2011, the Board denied the service connection claim on the basis that the Veteran's hyperlipidemia was a laboratory abnormality for which no underlying disability was shown.  At that time, the Board also remanded claims of entitlement to service connection for a low back disability and hypertension for additional development.  

Review of the record does not show that a rating decision has been issued adjudicating a claim of entitlement to service connection for hyperlipidemia filed at any time since the Board denied his appeal in June 2011.  There is no indication that he appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  Nevertheless, the Appeals Management Center (AMC) deferred the high cholesterol claim in a August 2011 rating action and issued a Supplemental Statement of the Case (SSOC) in April 2012 addressing the issue.  The Veteran's representative also included the issue of entitlement to service connection for high cholesterol / hyperlipidemia in the May 2012 Informal Hearing Presentation (IHP).

Since the Board's June 2011 decision, there has been no rating decision adjudicating a claim of entitlement to service connection for hyperlipidemia / high cholesterol and therefore no notice of disagreement as to that issue.  The Board therefore does not have jurisdiction to address the issue.  See 38 U.S.C.A. § 7104 (West 2002).  Accordingly, the Board is treating the May 2012 IHP as a claim to reopen and referring it to the RO/AMC for appropriate action. 

In the May 2012 IHP, the Veteran's representative requested that the Board refer to the RO claims of entitlement to TDIU and whether the Veteran has erectile dysfunction due to service-connected diabetes mellitus.  These issues are therefore referred to the RO/AMC for appropriate action.  

The issues of entitlement to service-connection for hypertension claimed as secondary to service-connected diabetes mellitus, a right hand disability, and stomach ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.



FINDING OF FACT

A low back disability did not have onset during active service, did not manifest within one year of separation from active duty, and was not cause or aggravated by a service-connected condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  An additional letter was sent in January 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and VA examinations were obtained in April 2004 and July 2011.  The April 2004 examination contained no opinion as to whether his low back condition was related to active service.  The July 2011 VA medical opinion included consideration of the Veteran's relevant medical history, describes his back condition in sufficient detail, and includes an analysis supporting the examiner's opinion regarding whether his low back disability was caused by his active service or caused or aggravated by his service connected shoulder disability.  The Board therefore finds the July 2011 examination and opinion to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In June 2011, the Board remanded the low back issue for VA to provide an examination and obtain an expert opinion, and then, readjudicate the claim.  As noted above, an adequate examination was provided and an opinion was obtained.  The AMC readjudicated the claim in an April 2012 SSOC.  There has thus been compliance with the Board's June 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection - Low Back Disability

The Veteran is seeking service connection, on a secondary basis for a low back disability that he believes was caused, or made worse, by his service-connected right shoulder condition.  He contends that he developed back pain as a result of his service-connected right shoulder because he favors one side of his body.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  Service connection for certain specified chronic diseases, such as osteoarthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(21), (23), (24) ; see also 38 C.F.R. § 3.6 , which defines active duty, active duty for training, and inactive duty for training. 

Claims based on a period of active duty for training, or for that matter, inactive duty for training, are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to a presumption of soundness.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  For claims based on aggravation of a condition during a period of active duty for training, or for that matter, inactive duty for training, there must be evidence showing that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Service treatment records for the Veteran's period of active duty show he made no specific back complaints during service, and none are documented.  At the March 1970 separation physical, a clinical evaluation of the Veteran's spine was normal and on the Report of Medical History, he denied back trouble of any kind.  There are no reports of back symptoms and no findings of degenerative disease of the low back until many years after separation from active duty.  Hence, the presumptive provisions for chronic diseases are not for application.  

The Veteran has also provided a NGB Form 22E, indicating that he served in the Alabama Army National Guard from August 1978 to August 1997.  In reports of medical history from May 1973, July 1978, February 1982, April 1986, January 199, January 1994, and March 1996 the Veteran denied that he then had or had ever had recurrent back pain.  July 1978, February 1982, April 1986, January 1990, January 1994, and March 1996 reports of medical examination include normal clinical evaluations of his spine.  

A DA Form 2173, dated July 12, 1996, documents that the Veteran injured his right shoulder while unloading a ration truck on July 11, 1996.  A Memorandum dated July 1996 documents that he was unloading ice from the truck when he strained his arm and shoulder.  There is reference in the National Guard records of his right shoulder symptoms but there is no mention in those records of any injury of his back or symptoms involving his back.  

February 1997 records of treatment by "M.C.," D.O. document that the Veteran developed low back pain as well as left leg pain with numbness after carrying a basket of laundry from the car.  Magnetic resonance imaging (MRI) of the lumbar spine in February 1997 showed dessication of the L5-S1 intervertebral disc with small left paramedian disc protrusion.  This is the earliest evidence of back pain.  The clinical impression was small herniated disc, L5-S1.  Other post-service reports show treatment for chronic back pain linked to at least two work-related injuries.  In July 1999, the Veteran was treated for an increase in low back pain after heavy lifting at work and an entry dated in April 2001 shows he was seen for increased low back pain after lifting a machine at work.  In general, the records merely show evaluation and treatment of the Veteran's chronic back pain and do not reference service or any event of service.  They also do not in any way, suggest that his service connected right shoulder caused or aggravated his low back pain.  

Additional radiological findings include a November 2001 MRI which show diffuse mild to moderate face joint arthropathy and an October 2002 MRI which showed advanced degenerative changes at L5-S1 with a central disc protrusion, annular tear, and marked right neural foraminal narrowing, but do not otherwise provide any opinion regarding etiology. 

When examined by VA in April 2004, the Veteran complained of low back pain which he dated back to arm surgery in 2001.  After conducting a physical examination, the VA examiner diagnosed degenerative joint disease of the lumobosacral spine with muscle strain but did not specifically attribute it to the Veteran's military service or service connected right shoulder.  

The next relevant medical evidence is a private medical opinion dated in September 2004.  The physician., "L.L.," M.D., noted the Veteran's history of right shoulder during weekend drill in the National Guard, referred to by Dr. L.L. as occurring in 1995.  He opined that the Veteran's subsequent development of low back pain could be overuse syndrome, secondary to compensating for the right shoulder.  

In July 2011, the Veteran underwent an additional VA examination to determine the etiology of his lumbar spine condition.  The examiner reviewed the claims file in its entirety, took a detailed history of symptoms, and reviewed the Veteran's medical history, as well as radiology findings, and clinical reports from treating physicians.  The examiner noted the Veteran's history of right shoulder injury in the mid 1990s as well as his contention that his current low back problems were the result of his service-connected right shoulder.  The examiner concluded the Veteran's low back condition was less likely as not (less than a 50 percent probability) caused by, a result of, or had its onset during active service.  The examiner explained that this conclusion was based on the Veteran denied having back pain while on active duty and the lack of evidence of a low back condition in the claims file.  The examiner also concluded that the Veteran's low back condition was less likely as not caused or permanently aggravated by his degenerative joint disease of the right shoulder.  He provided a rationale for his conclusion stating that the Veteran has no deformity or asymmetry of his shoulder and the low back condition is attributable to degenerative joint disease.  

The Board finds the 2011 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file, is supported by compelling rationale, and is in agreement with the treatment records.  

Careful consideration has also been given to the opinion of the private physician as to the nature and etiology of the Veteran's low back disability.  Dr. L.L. did not express any probability that the Veteran's low back condition was part of an overuse syndrome due to his right shoulder condition.  He merely stated that it could be overuse syndrome.  The speculative nature of the opinion reduces the probative weight due it.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" be related to service, is too speculative to establish any such relationship); see also Bloom v.West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).

The weight to be afforded the opinion is also lessened by the lack of indication that the physician reviewed any other relevant evidence in the claims file in formulating his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Elkins v. Brown, (rejecting a medical opinion as "immaterial" where there was no indication that the physician reviewed the claimant's service treatment records or another relevant documents which would have enabled him to form an opinion as to service connection on an independent basis).  In this case, a detailed review of the record would also have revealed the Veteran's multiple post-service back injuries beginning in 1997 around the same time the lumbar disc disease had been clinically established.  

Also considered by the Board are the Veteran's and his spouse's statements regarding his low back and right shoulder.  The most detailed expressions are found in the August 2010 hearing transcript.  His spouse referred to Dr. L.L.'s opinion and she stated that when the Veteran's right arm was hurt it transferred from the arm down to his back.  August 2010 hearing transcript at 11.  The Veteran testified that he could not remember what happened to the arm or to the back, stating "I don't remember what I was doing, trying to lift something with my left arm because I couldn't use the right one."  Id.  When asked if this occurred during service he replied "[s]ort of, yeah."  Id. at 12.  When asked if he told anyone about it during service he replied in the affirmative.  Id.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As an initial step, the Board must determine whether evidence is competent evidence.  Evidence that is competent is considered by the trier of fact, which is the Board, who then determines its credibility, assigns it a probative weight, and weighs it along with other competent evidence; evidence that is not competent is not considered by the trier of fact, no credibility determination is made, a probative weight is not assigned, and it is not weighed along with competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  

Laypersons are competent to describe symptoms, including when the symptoms first appeared and whether the symptoms have been continuous.  

To the extent that the Veteran or his spouse seeks to establish by their testimony that the Veteran's low back condition is due to his active service or his service-connected right shoulder condition, they are seeking to provide nexus opinion evidence.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

There are three components of the lay statements.  First, to the extent that the Veteran contends that he injured his low back in the same incident in which he injured his shoulder, or at any other time during service, the Board finds the service treatment records together with the 1997 private treatment records to show that this is not the case and finds those records more probative than the Veteran's testimony.  The National Guard records make no mention of any low back symptoms but do refer to his right shoulder symptoms.  Those records are sufficiently detailed for the Board to conclude that if the Veteran had injured his low back during service, including near the time or at the time that he injured his shoulder, it would have been documented.  

Second, the Board finds the testimony that his shoulder condition transferred to his low back to not be competent evidence.  There is indication that the Veteran or his spouse have medical expertise.  An opinion that there was a transfer of symptoms or pathology from one joint to another is too complex a matter for lay opinion evidence.  Furthermore, given that the Veteran injured his back in February 1997 taking laundry out of a car, and injured it again in later years, renders any personal observation of pain insufficient to make a lay nexus opinion competent evidence.  In other words, mere observation of symptoms under these facts could not disclose that the low back symptoms were due to the right shoulder condition.  

Third, to the extent that the Veteran or his spouse seek to adopt Dr. L.L.'s overuse syndrome opinion, their opinion can have no greater value than Dr. L.L.'s given that Dr. L.:L.'s is the source upon which they rely.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran injured his low back during his period of active duty, or during his service with the National Guard.  The Board also concludes that the preponderance of the evidence is against findings that the Veteran's low back condition was caused by his right shoulder condition or was aggravated by his right shoulder condition.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right shoulder, is denied.  

(CONTINUED ON NEXT PAGE)



REMAND

A.  Hypertension Claim

The Veteran contends that his hypertension is due to his service-connected diabetes mellitus. VA medical examiners in May 2009 and September 2010 concluded that the Veteran's hypertension was not a complication of diabetes mellitus since there was no kidney dysfunction/renal disease suggesting diabetic nephropathy.  Hence, evidence of kidney dysfunction is relevant to his claim of entitlement to service connection for hypertension.  

At the August 2010 hearing, the Veteran testified that he was seen, and subsequently admitted to UAB Health System in October 2009 for kidney problems.  See August 2010 hearing transcript at 8-9.  In June 2011, the Board remanded this appeal so that VA could make efforts to obtain those treatment records.  In July 2011, the AMC sent a letter to the Veteran asking him to submit either the records or authorization for VA to assist him in obtaining the records.  Later that month he submitted records of treatment in June 2011 for back pain. A VA From 21-0820, Report of General Information, documents a telephone conversation with the Veteran's spouse on November 16, 2011.  

Documented in the 21-0820 is that the Veteran's spouse stated that medical information was mailed on November 9, 2011 regarding the Veteran's kidneys and that the Veteran had been in the hospital for a kidney condition October 31,2011 at UAB Highland, Birmingham, AL.  VA Forms 21-0820, dated November 17th, 23rd, and 25th, 2011, document unsuccessful attempts to contact the Veteran by telephone in efforts to obtain more information about the records referred to in the November 16, 2011 VA Form 21-0820.  It appears from these documents that VA does not have a working telephone contact number for the Veteran.  

Although VA sent a letter to the Veteran in December 2011, that letter referred only to Nehmer review of his claims folder and did not mention the November 2011 statement of his spouse or the reported October 2011 hospitalization.  

Given the report of an October 2011 hospitalization for a kidney condition, the report that relevant records had been submitted, the lack of evidence of such submission, and the lack of a written communication to the Veteran with regard to this information, another remand is necessary.  In short the above mentioned communications indicate that relevant clinical records may exist and presumably the Veteran's intent is to have them submitted for review.  On remand, the AMC/RO must send the Veteran a letter informing him of the lack of evidence of the reported submission of the evidence and request that he submit authorization for VA to obtain the records.   

The Board also notes that VA medical examiners in May 2009 and September 2010 concluded that the Veteran's hypertension was not a complication of diabetes mellitus since there was no kidney dysfunction/renal disease suggesting diabetic nephropathy.  Because these opinions were rendered without the benefit of a review of these additional treatment records, the VA examiners were not informed of all the relevant facts when they rendered their opinions and the examinations may be inadequate.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Barr, 21 Vet. App. 303, 311 (2007).  

Moreover, there is no mention of the March 2009 treatment for pyeloneprhitis at UAB Highlands but rather only an answer in the negative as to whether there was a history of renal dysfunction, renal failure, or acute nephritis.  For these reasons, the Board has no discretion and must remand this matter for an additional medical opinion to include a review of the entire claims file, including any additional VA treatment records.  The physician who presented the September 2010 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If the examiner who performed the September 2010 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

B.  Right hand and Stomach Ulcers Claims

Finally, in an August 2011 rating action, the RO denied service connection for a right hand disability and stomach ulcers.  The Veteran expressed his disagreement with that decision in a statement VA Form 21-4138, dated in August 2011.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the appellant is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an SOC addressing the issue of entitlement to service connection for a right hand disability and stomach ulcers.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from those specific decisions.  The issues should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of these claims.  

2.  Send a letter to the Veteran informing him that in a telephone conversation on November 16, 2011, his spouse informed VA that he had been hospitalized at UAB Highlands Birmingham, AL for a kidney condition on October 31, 2011 and that records relevant to his claim had been submitted by him or his spouse on November 9, 2011 but no such records are associated with his claims file.  Further, inform him that VA has not received a reply from him with regard to treatment at UAB Highlands in October 2009, treatment that he referred to in the August 2010 Travel Board hearing.  Provide him with copies of VA Form 21-4142 and request that he complete those authorizations so that VA can assist him in obtaining records of treatment for a kidney condition at the UAB Highlands in both 2011 and 2009.  

3.  Then, assist the Veteran in obtaining records of treatment at UAB Highlands for a kidney condition.  If the Veteran submits authorizations to release records to VA and VA requests the records from UAB Highlands but does not receive them, it must make at least one follow-up attempt.  If such records are requested but not obtained, the RO/AMC must document all efforts to obtain the records and all responses received.  If the records are requested but not obtained, and the RO/AMC determines that further efforts to obtain the records would be futile, the RO/AMC must send a letter to the Veteran providing him with the following information: (i) The identity of the records that VA was unable to obtain, (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain: and (iv) notice that the Veteran is ultimately responsible for providing the evidence. 

3.  Then, obtain an addendum to the September 2010 VA opinion that addresses whether the Veteran's hypertension had its onset during his period of active service or was caused by or aggravated by his service-connected diabetes mellitus.  The claims folder and accompanying treatment records must be provided to the examiner for review in conjunction with the addendum.  The examination report must include a discussion of the Veteran's documented medical history and assertions and must address any and all treatment for kidney conditions, including the March 2009 treatment at UAB Highlands for pyeloneprhitis and any later treatment of a kidney condition that is documented in the claims file.  

If the September 2010 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

The examiner must offer an opinion as to whether, in light of additional review of the record, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus causes, or alternatively, aggravates his hypertension.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  In answering this question, the examiner should address whether the Veteran's hospitalization for pyelonephritis in March 2009, as well as any other periods of hospitalization for kidney related problems, is evidence of impaired renal function suggestive of diabetic nephropathy.

If the hypertension cannot be regarded as having been caused or aggravated by the Veteran's diabetes mellitus, the examiner should provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during his active service or is in any other way causally related to his military service. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  The examiner must provide a complete rationale for any and all conclusions reached.  

4.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the hypertension issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the April 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


